Case 20-14553-elf      Doc 30     Filed 06/03/21 Entered 06/03/21 07:36:48         Desc Main
                                  Document      Page 1 of 3



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE:                                          :   BANKRUPTCY NO. 20-14553(ELF)
CHARLES L. MANGENE and                          :   CHAPTER 13
REGINA D. MANGENE                               :
             Debtors                            :   HEARING SCHEDULED FOR
                                                :   JUNE 22, 2021 AT 9:30 A.M.
                                                :   UNITED STATES BANKRUPTCY COURT
                                                :   900 MARKET STREET
                                                :   PHILADELPHIA, PENNSYLVANIA 19107

                            MOTION OF ALLY BANK
                     FOR RELIEF FROM THE AUTOMATIC STAY
               PURSUANT TO 11 U.S.C. §362(d) AND WAIVER OF 14 DAY
            STAY OF EFFECTIVENESS OF ORDER AND FOR ABANDONMENT


TO THE HONORABLE ERIC L. FRANK
OF THE BANKRUPTCY COURT:

       Ally Bank, by and through its attorneys, Lavin, Cedrone, Graver, Boyd & DiSipio,

hereby moves the Honorable Court for an Order pursuant to 11 U.S.C. §362(a) granting Ally

Bank relief from the automatic stay and in support thereof avers:

       1.      Ally Bank is an entity organized under the laws of Utah and registered to do

business in the Commonwealth of Pennsylvania. For purposes of this action only, Ally Bank’s

business address is 200 West Civic Center Drive, Suite 201, Sandy, UT 84070.

       2.      On or about November 25, 2020, the Debtors filed a voluntary petition under

Chapter 13 of Title 11 of the United States Code.

       3.      On or about December 7, 2019, Charles L. Mangene (the “Debtor”) executed and

delivered to Reedman Toll Auto World (the “Dealer”), a Retail Installment Sale Contract (the

“Contract”) in consideration of the purchase price of a 2018 Dodge Grand Caravan,

VIN: 2C4RDGCG5JR327238 (the “Vehicle”).             A true and correct copy of the Contract is

attached hereto and incorporated herein as Exhibit “A”.
Case 20-14553-elf       Doc 30    Filed 06/03/21 Entered 06/03/21 07:36:48            Desc Main
                                  Document      Page 2 of 3



       4.      Dealer assigned the Contract to Ally Bank whereby the Debtor became obligated

to Ally Bank under the terms of the Contract. A copy of the Vehicle’s Title is attached hereto

and incorporated herein as Exhibit “B”.

       5.      Under the terms of the Contract, the Debtor agreed to pay the principal sum of

$21,207.40, plus finance charges calculated at an annual percentage rate of 7.27% by remitting

seventy-five (75) payments in the amount of $353.67 each beginning January 20, 2020.

       6.      As of and including the May 20, 2021 due Contract payment, the Debtor is in

post-petition arrears to Ally Bank for $2,159.98.

       7.      The Vehicle is listed as being surrendered in Debtor’s plan.

       8.      The estimated value of the Vehicle is $16,050.00.

       9.      The net payoff under the Contract totals $23,171.78.

       10.     The Contract requires the Debtor to maintain verifiable insurance coverage on the

Vehicle and as of the petition date, Ally Bank was unable to verify insurance for the Vehicle.

       11.     The Debtor has defaulted on his obligations to Ally Bank under the Contract by

reason of the foregoing, Ally Bank is entitled to immediate relief from the automatic stay

imposed by 11 U.S.C. §362(a) for cause, including lack of adequate protection.

       12.     Ally Bank respectfully requests that the foregoing property be abandoned as

property of the estate in accordance with 11 U.S.C. §554 and Bankruptcy Rule 6007(b).

       13.     Ally Bank requests that as permitted by Bankr. R. 4001(a)(3), the courts Order

become effective immediately without the 14 day stay imposed by said rule.

       WHEREFORE, Ally Bank moves this Honorable Court to enter an Order:

               A.     Terminating the automatic stay as to Ally Bank with
                      respect to the Vehicle;

               B.     Permitting Ally Bank to take such actions and seek such
                      remedies to recover the Vehicle as are permitted by the
Case 20-14553-elf      Doc 30    Filed 06/03/21 Entered 06/03/21 07:36:48        Desc Main
                                 Document      Page 3 of 3



                      Contract, the Pennsylvania Uniform Commercial Code and
                      other applicable laws;

            C.        Deeming the Vehicle abandoned; and

            D.        Granting such other and further relief as this Court may
                      deem just and proper.

                                      LAVIN, CEDRONE, GRAVER, BOYD & DiSIPIO


DATED: June 3, 2021                   By:   /s/ Regina Cohen
                                            Regina Cohen, Esquire
                                            Attorneys for Ally Bank
